COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Heather Hughes v. Peter Giammanco

Appellate case number:    01-18-00771-CV

Trial court case number: 2018-26459

Trial court:              129th District Court of Harris County

        Appellant has filed an emergency motion to stay trial court proceedings pending resolution
of this interlocutory appeal. The Court requests that appellee file a response to the motion for
emergency relief by no later than 4:00pm on September 19, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: September 13, 2018